Illinois Official Reports

                                Appellate Court



                    People v. Brown, 2015 IL App (1st) 131873



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            STANLEY BROWN, Defendant-Appellant.


District & No.     First District, Sixth Division
                   Docket No. 1-13-1873


Filed              May 29, 2015
Rehearing denied   June 23, 2015

Decision Under     Appeal from the Circuit Court of Cook County, No. 11-CR-10735; the
Review             Hon. Catherine M. Haberkorn, Judge, presiding.



Judgment           Affirmed in part and reversed in part; cause remanded with directions.



Counsel on         Michael J. Pelletier, Alan D. Goldberg, and Tonya Joy Reedy, all of
Appeal             State Appellate Defender’s Office, of Chicago, for appellant.

                   Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Carol L. Gaines, and Justin R. Kordys, Assistant State’s Attorneys, of
                   counsel), for the People.



Panel              PRESIDING JUSTICE HOFFMAN delivered the judgment of the
                   court, with opinion.
                   Justices Lampkin and Rochford concurred in the judgment and
                   opinion.
                                             OPINION

¶1        Following a bench trial, the defendant, Stanley Brown, was convicted of attempted
     first-degree murder (720 ILCS 5/8-4(a), 9-1 (West 2010)) and sentenced to 17 years’
     imprisonment. On appeal from that conviction, the defendant argues that the State failed to
     prove beyond a reasonable doubt that he had the specific intent to kill. For the reasons which
     follow, we reverse the defendant’s conviction and sentence for attempted first-degree
     murder, affirm his conviction on all other charges, and remand this cause to the circuit court
     for resentencing.
¶2        As the result of the injuries sustained by Chersari Jones on June 20, 2011, the defendant
     was charged by information with attempted first-degree murder (720 ILCS 5/8-4(a), 9-1
     (West 2010)), two counts of aggravated domestic battery (720 ILCS 5/12-3.3(a) (West
     2010)), and three counts of aggravated battery (720 ILCS 5/12-4(a), (b)(1) (West 2010)). The
     evidence adduced at trial established that the defendant and Jones were acquainted for over
     20 years and had been romantically involved since 2005 or 2006. In May of 2007, the
     defendant and Jones were living together. Jones testified that on May 27, 2007, the defendant
     struck and kicked her while he was intoxicated. Following this incident, Jones ordered the
     defendant to move out of her home. Approximately 7 to 8 months later, Jones told the
     defendant that “if he moved back in he cannot have another drink.” Thereafter, the defendant
     again took up residence in the apartment that Jones shared with her two children.
¶3        In the afternoon of June 19, 2011, Jones’s children left the apartment to spend the night
     with Jones’s sisters. The defendant also left the apartment that afternoon. Jones testified that,
     when she went to bed between 10 and 11 p.m., the defendant still had not returned. At
     approximately 3 a.m. on June 20, 2011, the defendant returned home and came into the
     bedroom which he shared with Jones. According to Jones, she suspected that the defendant
     had been drinking, and as a consequence, she got out of bed and went into her daughter’s
     bedroom to sleep. At 5 a.m., Jones got up and began preparing to go to work. When the
     defendant awoke, Jones told him to gather his belongings as she wanted him to leave the
     apartment. She stated that she told the defendant that she was going to drive him to his
     mother’s home. According to Jones, the defendant said something, but she was not paying
     attention and told him that she did not want to argue. Jones testified that, as she was leaving
     her bedroom, she felt “punching” in her back. She stated that shortly thereafter she felt
     moisture running down her back, and when she looked down, she saw that she was bleeding.
     Jones ran out of the apartment and into the rear alley, yelling for help. She testified that she
     got into her car and drove to the nearest police station.
¶4        When Jones arrived at the police station, she encountered Officer Thomas Polick and told
     him that she had been stabbed. Officer Polick testified that, when he approached Jones’s car,
     he saw blood on her back and on the seat of the car. Officer Polick called for an ambulance.
¶5        The ambulance arrived, and Jones was taken to Loyola University Medical Center where
     she came under the care of Dr. Eric Szczesniak. Dr. Szczesniak testified that Jones presented
     with four lacerations; two were on the left side of her back near the shoulder blade, one was
     on the rear of her left triceps, and the fourth was on the upper portion of her back. The
     lacerations had penetrated the skin as well as some of the deeper tissues. However, there was
     no injury to the deeper underlying structures. According to Dr. Szczesniak, the cuts were

                                                 -2-
       likely made by a sharp instrument as they were clean and did not have jagged or rough edges.
       Dr. Szczesniak testified that he cleaned the wounds and sutured them. Although Dr.
       Szczesniak did not testify to the number of stitches required to close the lacerations, Jones
       testified that she received 20 stitches. The doctor opined that it was possible that “the area in
       which Ms. Jones presented wounds could have resulted in her death.” According to Dr.
       Szczesniak, however, the cuts that Jones suffered turned out to be superficial and not life
       threatening. Jones left the hospital that same day.
¶6         By means of a stipulation, the State introduced recordings of phone conversations
       between the defendant and Jones while the defendant was incarcerated, awaiting trial. In
       several of these phone conversations, the defendant professed his love for Jones and asked
       her to get the charges against him dropped and to refuse to testify. In one such recording
       made of a phone conversation on August 15, 2011, at 6:05 p.m., the defendant told Jones that
       he never thought that he would ever hurt her or take her life.
¶7         After the State rested its case-in-chief, the defendant moved for a directed finding. The
       motion was denied, and thereafter, the defendant rested without presenting any evidence.
¶8         Following closing arguments, the trial court found the defendant guilty of all charges,
       commenting that “I do believe that he intended to kill her.” The trial court based its
       determination that the defendant intended to kill Jones on a number of factors which it
       articulated, namely: “this could have been a life threatening situation but was not”; Jones “at
       the time had given the defendant his last chance to reside in the home”; and “that by leaving
       the bedroom on that day, and telling [the defendant] to leave *** [the defendant] knew this
       was over.” After finding the defendant guilty on all counts, the trial court held that the two
       counts of aggravated domestic battery and three counts of aggravated battery merged into the
       conviction for attempted first-degree murder.
¶9         The defendant subsequently filed a motion for a new trial, arguing that the evidence
       adduced at trial was inconsistent with a conviction for attempted first-degree murder and
       could only support a conviction for aggravated battery. The trial court denied the defendant’s
       motion for a new trial, again articulating the reasons for finding the requisite intent to support
       a conviction of attempted first-degree murder which the court had stated when finding the
       defendant guilty of the offense. Additionally, the trial court also noted that: the defendant had
       used a sharp knife; he stabbed Jones four times; Jones’s wounds were “near organs *** that
       could have been life threatening”; Dr. Szczesniak testified that Jones’s “wounds could have
       resulted in death”; and the defendant tried to get Jones to drop the charges. After his motion
       for a new trial was denied, the defendant was sentenced to 17 years’ imprisonment. This
       appeal followed.
¶ 10       In urging reversal of his conviction for attempted first-degree murder, the defendant
       argues that the State failed to prove beyond a reasonable doubt that he had the specific intent
       to kill Jones. According to the defendant, the evidence adduced at trial demonstrates that he
       took actions inconsistent with a specific intent to kill: specifically, he stopped stabbing Jones
       even though she was neither dead nor dying, and the wounds which she suffered were not life
       threatening. He requests that we reverse his conviction for attempted first-degree murder and
       remand this case to the trial court with directions to resentence him for aggravated domestic
       battery.
¶ 11       The State argues that, when looking at the circumstances surrounding the defendant’s
       actions such as the character of the attack on Jones and his use of a knife, the trial court could

                                                   -3-
       reasonably have found that the defendant possessed the requisite intent to commit
       first-degree murder.
¶ 12        The State has the burden of proving each element of a criminal offense beyond a
       reasonable doubt. People v. Siguenza-Brito, 235 Ill. 2d 213, 224 (2009). When a criminal
       conviction is challenged based upon insufficient evidence, we construe all of the evidence in
       the light most favorable to the State and determine whether any rational trier of fact could
       have found beyond a reasonable doubt the essential elements of the crime. Id. The weight to
       be given to the testimony of the witnesses, their credibility, and the reasonable inferences to
       be drawn from the evidence, are all matters to be determined by the trier of fact. People v.
       Milka, 211 Ill. 2d 150, 178 (2004). We will not reverse a criminal conviction unless the
       evidence is so unreasonable, improbable, or unsatisfactory as to create a reasonable doubt of
       the defendant’s guilt. People v. Jackson, 232 Ill. 2d 246, 281 (2009).
¶ 13        “A person commits the offense of attempt when, with intent to commit a specific offense,
       he or she does any act that constitutes a substantial step toward the commission of that
       offense.” 720 ILCS 5/8-4(a) (West 2010). Section 9-1(a)(1) of the Criminal Code of 1961,
       provides, in relevant part, as follows:
                “A person who kills an individual without lawful justification commits first degree
                murder if, in performing the acts which cause the death:
                        (1) he either intends to kill or do great bodily harm to that individual or
                    another, or knows that such acts will cause death to that individual or another[.]”
                    720 ILCS 5/9-1(a)(1) (West 2010).
¶ 14        In order to prove the defendant guilty of the attempt first degree murder of Jones, the
       State was required to prove beyond a reasonable doubt that he acted with the specific intent
       to kill her. People v. Green, 339 Ill. App. 3d 443, 451 (2003); People v. Garrett, 216 Ill. App.
       3d 348, 353 (1991). Intent is a state of mind which can be established by proof of
       surrounding circumstances, including the character of the assault, the use of a deadly
       weapon, and other matters from which an intent to kill may be inferred. Green, 339 Ill. App.
       3d at 451. It is the function of the trier of fact to determine the existence of the requisite
       intent, and its determination will not be disturbed on review unless it clearly appears that
       there is a reasonable doubt on the issue. Id.
¶ 15        In this case, the evidence is more than sufficient to support the circuit court’s finding that
       the defendant is guilty of aggravated domestic battery and aggravated battery. The defendant
       cut Jones, a member of his household, four times in the back with a knife or other sharp
       instrument. In his brief before this court, the defendant has not challenged the trial court’s
       finding of guilt on the two counts of aggravated domestic battery and three counts of
       aggravated battery of which he was charged. As a consequence, any claim of error in the trial
       court’s guilty finding on these counts has been forfeited. People v. Washington, 2012 IL
       110283, ¶ 62. As stated, the defendant’s appeal challenges only his conviction and sentence
       for attempted first-degree murder.
¶ 16        For the reasons which follow, we do not believe that the character of the attack on Jones
       and the circumstances leading up to that attack justify an inference that the defendant
       intended to kill her. In describing the physical sensation she experienced at the time of the
       attack, Jones stated that she “felt punching” and “pressure” in her back. She felt no pain at
       that time, only pressure. It was not until Jones felt something moist running down her back
       that she looked down and saw that she was bleeding. There was no evidence of any struggle

                                                    -4-
       either before or after the attack, nor was there any evidence that the defendant threatened
       Jones. Further, although the defendant inflicted four cuts on Jones’s back, the lacerations
       were superficial and not life threatening. As Dr. Szczesniak testified, Jones’s wounds were
       not deep. Contrary to the trial court’s recollection of the evidence, Dr. Szczesniak never
       testified that Jones’s “wounds could have resulted in death.” As noted earlier, Dr. Szczesniak
       testified that it was possible that “the area in which Ms. Jones presented wounds could have
       resulted in her death.” However, the doctor was quite clear in his testimony that the
       lacerations that Jones actually suffered turned out to be superficial and not life threatening.
       Finally, as Jones left the apartment, there was no evidence that the defendant attempted to
       pursue her or cause her any further injury.
¶ 17        There is no doubt that Jones suffered serious injuries at the hands of the defendant that
       have resulted in permanent scarring. However, not every assault involving serious bodily
       injury will necessarily support an inference that the assailant intended to kill the victim.
       People v. Mitchell, 105 Ill. 2d 1, 9 (1984); People v. Jones, 184 Ill. App. 3d 412, 429-30
       (1989). Considering all of the circumstances, the character of the attack and the superficial
       nature of the injuries inflicted upon Jones, we believe that the evidence, when viewed in its
       light most favorable to the State, is insufficient to establish beyond a reasonable doubt that
       the defendant intended to kill Jones. As a consequence, his conviction of attempted
       first-degree murder cannot stand. See Garrett, 216 Ill. App. 3d at 353-54; Jones, 184 Ill. App.
       3d at 429-31.
¶ 18        For these reasons, we: affirm the defendant’s convictions of both counts of aggravated
       domestic battery and three counts of aggravated battery; reverse the defendant’s conviction
       and sentence for attempted first-degree murder; and remand this cause to the trial court to
       resentence the defendant.

¶ 19      Affirmed in part and reversed in part; cause remanded with directions.




                                                  -5-